In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00223-CR
                                                ______________________________
 
 
                       ALFRED MORELAND RODGERS, JR.,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 6th Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 23703
 
                                                            
                                      
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINON
 
            Alfred
Moreland Rodgers, Jr., appeals his conviction for possession of methamphetamine
in an amount of four grams or more but less than 200 grams, and sentence of
twelve years’ imprisonment.  His sole
point of error on appeal complains that his open plea of guilty was involuntary
because the trial court allegedly failed to accurately admonish him with regard
to the applicable punishment range.  
            This
same point of error was addressed in detail in our opinion of this date on
Rodgers’ appeal in cause number 06-10-00222-CR. 
For the reasons stated therein, we likewise conclude that the alleged
error has not been preserved in this case.
            We
affirm the trial court’s judgment.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
15, 2011
Date Decided:             August
17, 2011
 
Do Not Publish